NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


LOWELL DAVIS and                           )
AVIS DAVIS,                                )
            Appellants,                    )
                                           )
v.                                         )      Case No. 2D17-1927
                                           )
CENTERSTATE BANK OF,                       )
FLORIDA                                    )
         Appellee.                         )
                                           )

Opinion filed June 29, 2018.

Appeal from the Circuit Court for
Hillsborough County; Richard A. Nielsen,
Judge.

Mark P. Stopa of Stopa Law Firm LLC,
Tampa, and Latasha Scott of Lord Scott,
PLLC, Tampa, for Appellants.

Lydia S. Zbrzeznj and Nicholas T.
Zbrzeznj, of Frost Van Den Boom P.A.,
Bartow, for Appellee.


PER CURIAM.


             Affirmed.



SILBERMAN, and LUCAS, and ATKINSON, JJ., Concur.